     MCGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA, CSBN 223600
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8929
 7
            Facsimile: (415) 744-0134
            E-Mail: Margaret.Branick-Abilla@ssa.gov
 8   Attorneys for Defendant
 9                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA
10
                                      FRESNO DIVISION
11

12   LACOLE SPAULDING, on behalf of N.D.J., )             Case No. 1:18-cv-00325-GSA
     a minor,                                )
13                                           )            STIPULATION & ORDER TO REMAND
                 Plaintiff,                  )            PURSUANT TO SENTENCE FOUR OF 42
14                                           )            U.S.C. § 405(g)
            vs.                              )
15                                           )
     NANCY A. BERRYHILL,                     )
16   Acting Commissioner of Social Security, )
                                             )
17                                           )
                 Defendant.                  )
18

19
            IT IS HEREBY STIPULATED, by and between Plaintiff and Defendant, through their
20
     respective counsel of record, that this action be remanded for further administrative action
21
     pursuant to section 205(g) of the Social Security Act, as amended, 42 U.S.C. section 405(g),
22
     sentence four.
23
            On remand, the Appeals Council will remand the case to an administrative law judge
24
     (ALJ) for a new decision. The Appeals Council will instruct the ALJ to further develop the
25
     record in accordance with Acquiescence Ruling 04-1(9). The Appeals Council will instruct the
26
     ALJ to take further action, as warranted, to complete the administrative record and resolve the
27
     above issues.
28

                                                      1

     Stipulation & [Proposed] Order
 1          The parties further request that the Clerk of the Court be directed to enter a final
 2   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 3   Commissioner.
                                           Respectfully submitted,
 4

 5   Dated: October 25, 2018               DRAKE & DRAKE PC

 6
                                       By: /s/ Roger Drake*
 7
                                          ROGER DRAKE
 8                                        Attorneys for Plaintiff
                                          [*As authorized by e-mail on Oct. 24, 2018]
 9

10
     Dated: October 25, 2018               MCGREGOR W. SCOTT
11                                         United States Attorney
                                           DEBORAH LEE STACHEL
12                                         Regional Chief Counsel, Region IX
13
                                           Social Security Administration

14
                                       By: /s/ Margaret Branick-Abilla
15
                                          MARGARET BRANICK-ABILLA
16                                        Special Assistant United States Attorney
                                          Attorneys for Defendant
17

18

19

20   IT IS SO ORDERED.
21
        Dated:     October 25, 2018                              /s/ Gary S. Austin
22                                                    UNITED STATES MAGISTRATE JUDGE
23

24

25

26

27

28

                                                      2

     Stipulation & [Proposed] Order
